Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/818,131 filed on 03/13/2020.  Claim(s) 1-20 is/are pending and have been examined.

	Information Disclosure Statement
The information disclosure statement (IDS)s filed on 03/13/2020, 04/02/2020, 07/02/2020, and 08/05/2021 is/are considered.
Claim Objections
Claim(s) 1 and 11 is/are objected to because of the following informalities:
Claim 1 recites:
	“acquire a segment including event data”
Please amend to:
	--acquire a segment including event data; --

Claim 11 recites:
	“acquiring a segment including event data”
Please amend to:
	--acquiring a segment including event data; --

  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7, 11, 13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al. (US 2010/0180007).
Consider claims 1 and 11, Suh teaches a reception apparatus and data processing method executed by a reception apparatus (Fig.22, Paragraph 0045), comprising: 
circuitry (Paragraph 0019) configured to: 
acquire a segment including event data (Paragraph 0049 teaches receiver receives NRT service through terrestrial, cable, internet, and the like. Paragraph 0056 teaches NRT service may not only provide such news clips, weather information, advertisements, and push VOD, but may also provide specific scenes and detailed information on specific program from a real-time broadcast service. Paragraph 0059 teaches NRT service includes one or more content item, where one content item includes one 
extract signaling data update information from the event data (Paragraph 0019 teaches broadcast receiver may include a first, second, and third processor. The first processor receives and processes the first signaling information including content access information, second signaling information including content detail information, and third signaling information including content update information. Paragraph 0019 teaches third processor identifying update availability based on content update information included in the third signaling information. Paragraph 0123 teaches an IP packet is received and NRT service signaling data is extracted from the received IP packet); 
execute a signaling data update process based on the signaling data update information (Paragraph 0010 teaches receiving and processing signaling information including content detail information and content update information. Identifying update availability of the content based on the content update information included in the signaling information and receiving at least one file included in the content by accessing a File Delivery over Unidirectional 

Consider claims 3 and 13, Suh teaches wherein the circuitry is configured to control content reproduction (Paragraph 0050, 0124, 0139).

Consider claims 6 and 16, Suh teaches wherein the segment includes audio-visual content (Paragraph 0084).

Consider claims 7 and 17, Suh teaches wherein the signaling data update information includes version information (Paragraph 0011, 0017, 0022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 4, 5, 9, 12, 14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2010/0180007) in view of Lee et al. (US 2016/0285933).
Consider claims 2 and 12, Suh teaches wherein the circuitry is configured to acquire a description, including the segment (Paragraph 0089-0090; Paragraph 0056 teaches NRT service may not only provide such news clips, weather information, advertisements, and push VOD, but may also provide specific scenes and detailed information on specific program from a real-time broadcast service. Paragraph 0059 teaches NRT service includes one or more content item, where one content item includes one or more files. Paragraph 0060 teaches a news program as an NRT service having news section(s) which may 
In an analogous art, Lee teaches acquire a Media Presentation Description, MPD (Paragraph 0971-0972), including a segment (Paragraph 0233, 1020).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Suh to include acquire a Media Presentation Description, MPD, including a segment, as taught by Lee, for the advantage of supporting a next-generation broadcast service (Lee – Paragraph 0007), providing an adaptive streaming mechanism to meet increasing demands allowing the client to adaptively select content based on network conditions, capabilities, etc., providing for optimal delivery/consumption of content utilizing existing resource(s).

Consider claims 4 and 14, Suh does not explicitly teach wherein the segment includes an event information recording box (emsg).
In an analogous art, Lee teaches wherein a segment includes an event information recording box (emsg) (Fig.50, Paragraph 0879, 1018, 1020).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Suh to include teaches wherein a segment includes 

Consider claims 5 and 15, Suh teaches wherein the event data includes information for executing a process in accordance with the signaling data update (Paragraph 0010 teaches receiving and processing signaling information including content detail information and content update information. Identifying update availability of the content based on the content update information included in the signaling information and receiving at least one file included in the content by accessing a File Delivery over Unidirectional Transport, FLUTE, session transmitting the content when the update is available. Paragraph 0019 teaches the third processor identifies update availability of the content based on the content update information included in the third signaling information and receives at least one file included in the content by accessing a File Delivery over Unidirectional Transport, FLUTE), but do not explicitly teach event data includes control time information for executing a process in accordance with the signaling data.
In an analogous art, Lee teaches event data includes control time information for executing a process in accordance with signaling data (Paragrpah 0879-0082 teaches when event is delivered in the form of the emsg box, InBandEvent stream element may include presentation_time_delta information, 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Suh to include event data includes control time information for executing a process in accordance with signaling data, as taught by Lee, for the advantage of enabling the system to accurately and timely start/initiate desired process(s) in accordance with provided direction, allowing for better management and control over system process(es), providing expected results.

claims 9 and 19, Suh teaches wherein the circuitry is configured to perform a process (Paragraph 0010 teaches receiving and processing signaling information including content detail information and content update information. Identifying update availability of the content based on the content update information included in the signaling information and receiving at least one file included in the content by accessing a File Delivery over Unidirectional Transport, FLUTE, session transmitting the content when the update is available. Paragraph 0019 teaches the third processor identifies update availability of the content based on the content update information included in the third signaling information and receives at least one file included in the content by accessing a File Delivery over Unidirectional Transport, FLUTE), but does not explicitly teach perform a process for activating a designated event at a designated time and continuing the designated event for a designated duration in accordance with the event data.
In an analogous art, Lee teaches perform a process for activating a designated event at a designated time and continuing the designated event for a designated duration in accordance with event data (Paragrpah 0879-0082 teaches when event is delivered in the form of the emsg box, InBandEvent stream element may include presentation_time_delta information, that may include start time of the corresponding event. InBandEvent stream element may also include event_duration information that indicates the duration of the corresponding event. Paragraph 0883 teaches InBandEvent element may further include message_data information that provides data necessary to execute an 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Suh to include perform a process for activating a designated event at a designated time and continuing the designated event for a designated duration in accordance with event data, as taught by Lee, for the advantage of enabling the system to accurately and timely start/initiate desired process(s) in accordance with provided direction, allowing for better management and control over system process(es), providing expected results.

Claim(s) 8, 10, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2010/0180007) in view of Bushmitch et al. (US 2006/0041924).
Consider claims 8 and 18, Suh teaches does not explicitly teach the event data is obtained from a middleware.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Suh to include event data is obtained from a middleware, as taught by Bushmitch, for the advantage of providing middleware that effectively extends the reach of the broadcaster and data service provider, by allowing a wide range of plug-and-play devices to utilize the information and services provided by the broadcaster or data service provider, where various devices could be made to receive media stream originally designed to be delivered to broadcast receiving devices, greatly enhancing the value of broadcast services (Bushmitch – Paragraph 0051), providing greater system flexibility and compatibility with devices in the network.

claims 10 and 20, Suh teaches wherein the reception apparatus (Fig.22, Paragraph 0049-0050, 0052, 0326), but does not explicitly teach reception apparatus is a television set.
In an analgous art, Bushmitch teaches reception apparatus is a television set (Paragraph 0051).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Suh to include reception apparatus is a television set, as taught by Bushmitch, for the advantage of providing content via widely used and available display device(s), reaching a variety of established audiences/viewers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON K LIN/Primary Examiner, Art Unit 2425